DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 14, the limitation “A computing device having a processor configured to: receive data describing the coefficients computed by the computing device according to claim 13” in lines 1-4 renders the claims unclear because “the computing device” lacks antecedent basis in the claims. It is unclear if the computing device of claim 14 is intended to be the same computing device as that of claim 13, and therefore the antecedent basis of the computing device in line 3 cannot be determined and the metes and bounds of the claim cannot be determined. As best understood from the disclosure and claim 12, it is believed that the computing device of claim 14 is intended to be a different computing device than that of claim 13, and simply in communication with the device of claim 13. However, in this instance claim 14 would be an improper dependent claim based on not including all of the limitations of the claim on which it depends, given the processor of claim 13 is not included in the computing device of claim 14, and therefore rewriting the claim to be presented in independent form would be requited. A possible claim correction would read - - A estimated failure damage computing device having a second processor configured to: receive data describing the coefficients computed by a coefficient computing device having a first processor, said first processor configured to process data based on fatigue damage data collected using at least one sensor associated with a structure during at least one test operation, and process data based on structure use parameter data collected during the at least one test operation to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data - - . This is the interpretation that will be used in the rejections below. 
Claim 15 depends on claim 14 and inherits this issue therefrom.
With regard to claim 15, the claim is rendered unclear because claim 15 asserts that it is directed to a vehicle, but the only element recited of said vehicle is the computing device according to claim 14. The computing device of claim 14 does not alone provide structure of a vehicle and therefore it is unclear how claim 14 recites a vehicle. Therefore, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are directed to a method, which is considered to fall within the process category. Claim 12 is directed to a system, which is considered to fall within the machine category. Claims 13-15 are directed to computing devices and a vehicle with a computing device, which are considered to fall within the machine category. Therefore claims 1-15 each fall within one of the statutory categories of invention. 

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a computer-implemented method of estimating fatigue damage in a structure comprising “obtaining fatigue damage data collected using at least one sensor associated with the structure during at least one test operation; obtaining structure use parameter data collected during the at least one test operation; using the obtained fatigue data and the obtained use parameter data to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data, and using the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least page 14, line 10-page 16, line 24 and page 18, line 3-page 19, line 5, teach the computation of the coefficients and the using of the at least one generic polynomial function steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. In addition, the obtaining of data could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 1 further recites the additional elements “at least one sensor” and “the structure”. The additional elements of at least one sensor and a structure are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. To the degree that a computer system is implied, the computer system is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “at least one sensor” and “the structure” do not provide an inventive concept. The additional elements of at least one sensor and a structure are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. To the degree that a computer system is implied in the claimed limitations the computer system is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 1 is not eligible. 
Claims 2-6, 8-9, and 11 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
Claim 7 recites further limitations extending the above identified abstract idea and the further additional element of “outputting the estimated fatigue damage value”. The outputting of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified the additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 7 is not eligible. 
Claim 10 recites further limitations extending the above identified abstract idea and the further additional element of “a first aircraft”, “a second aircraft”, and transferring data steps. The first and second aircraft are recited at such a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. The transferring of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 10 is not eligible. 
Claim 12 is directed to a system adapted to estimate fatigue damage in a structure comprising “a first computing device configured to: obtain fatigue damage data collected using at least one sensor associated with the structure during at least one test operation, and obtain structure use parameter data collected during the at least one test operation; a second computing device configured to: use data based on the obtained fatigue data and the obtained use parameter data to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data; and a third computing device configured to: use the computed coefficients to reconstruct the at least one generic polynomial function and use the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure.” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least page 14, line 10-page 16, line 24 and page 18, line 3-page 19, line 5, teach the computation of the coefficients and the using of the at least one generic polynomial function steps to be mathematical processes and give no indication that it is not performed on general purpose computers. In addition, the obtaining of data could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 1 further recites the additional elements “a first computing device”, “a second computing device”, “a third computing device”, “at least one sensor”, and “the structure”. The additional elements of the first computing device, second computing device, third computing device, at least one sensor, and a structure are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The computer devices are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “a first computing device”, “a second computing device”, “a third computing device”, “at least one sensor”, and “the structure” do not provide an inventive concept. The additional elements of the first computing device, second computing device, third computing device, at least one sensor, and a structure are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. The computer devices are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 12 is not eligible. 
Claim 13 is directed to a computer device having a processor configured to “process data based on fatigue damage data collected using at least one sensor associated with a structure during at least one test operation, and process data based on structure use parameter data collected during the at least one test operation to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least page 14, line 10-page 16, line 24 and page 18, line 3-page 19, line 5, teach the computation of the coefficients and the using of the at least one generic polynomial function steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. In addition, the obtaining of data could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 1 further recites the additional elements “a processor”, “at least one sensor”, and “structure”. The additional elements of a processor, at least one sensor, and a structure are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The processor is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “a processor”, “at least one sensor”, and “structure” do not provide an inventive concept. The additional elements of a processor, at least one sensor, and a structure are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. The processor is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 13 is not eligible.
Claims 14-15 merely extend the abstract idea identified above for claim 13 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 13 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surana et al. (WO 2017/053262 A1). 
As to claim 1, Surana et al. teaches a computer-implemented method of estimating fatigue damage in a structure (see abstract), the method comprising:
obtaining fatigue damage data collected using at least one sensor associated with the structure during at least one test operation (from physical sensor data in figure 4); 
obtaining structure use parameter data collected during the at least one test operation (from load data in figure 4);
using the obtained fatigue data and the obtained use parameter data to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data (paragraphs [0030], [0047], [0056]-[0057], note that the disclosed polynomial equation is considered to meet the broadest reasonable interpretation of the claimed at least one generic polynomial function), and
using the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure (paragraphs [0030], [0047], and [0066]-[0067]).
As to claim 2, Surana et al. teaches wherein the at least one generic polynomial function has a form:
                
                    
                        
                            y
                        
                        
                            n
                        
                    
                    =
                    
                        
                            ∑
                            
                                m
                                -
                                1
                            
                            
                                
                                    
                                        M
                                    
                                    
                                        n
                                    
                                
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    m
                                    n
                                
                            
                            
                                
                                    x
                                
                                
                                    1
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            1
                                            m
                                            n
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    2
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            2
                                            m
                                            n
                                        
                                    
                                
                            
                        
                    
                    …
                
            
where:
αmn represent m coefficients required to compute output n,
{x1 ... xNi} represent normalised inputs, and
{y1 ... yNj} represent the outputs (paragraphs [0056]-[0057]).
As to claim 11, Surana et al. teaches a non-transitory, computer readable medium (paragraph [0031]) containing instructions (paragraphs [0020]-[0021] and [0026]) configured to execute a method according to claim 1 (as noted above in detail for claim 1).
As to claim 12, Surana et al. teaches a system adapted to estimate fatigue damage in a structure (paragraph [0002]), the system comprising:
a first computing device (402, 202) configured to:
obtain fatigue damage data collected using at least one sensor associated with the structure during at least one test operation (from physical sensor data in figure 4), and
obtain structure use parameter data collected during the at least one test operation (from load data in figure 4);
a second computing device (204) configured to:
use data based on the obtained fatigue data and the obtained use parameter data to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data (paragraphs [0030], [0047], [0056]-[0057], note that the disclosed polynomial equation is considered to meet the broadest reasonable interpretation of the claimed at least one generic polynomial function); and
a third computing device (208) configured to:
use the computed coefficients to reconstruct the at least one generic polynomial function and use the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure (paragraphs [0030], [0047], [0061]-[0063], and [0066]-[0067]).
As to claim 13, Surana et al. teaches a computing device (102) having a processor (paragraph [0026]) configured to: process data based on fatigue damage data collected using at least one sensor associated with a structure during at least one test operation (from physical sensor data in figure 4), and process data based on structure use parameter data collected during the at least one test operation (from load data in figure 4) to compute coefficients of at least one generic polynomial function that outputs a fatigue damage value based on inputs representing use parameter data (paragraphs [0030], [0047], [0056]-[0057], note that the disclosed polynomial equation is considered to meet the broadest reasonable interpretation of the claimed at least one generic polynomial function). 
As to claim 14, Surana et al. teaches a computing device (102) having a processor (paragraph [0026]) configured to: receive data describing the coefficients computed by the computing device (paragraph [0029] teaches the computing device can be a cluster of computer systems) according to claim 13 (as noted above in detail for claim 13), and use the computed coefficients to reconstruct the at least one generic polynomial function and use the at least one generic polynomial function to output an estimated fatigue damage value based on inputs representing use parameter data collected during use of the structure (paragraphs [0030], [0047], [0061]-[0063], and [0066]-[0067]).
As to claim 15, Surana et al. teaches a vehicle (paragraphs [0002] and [0021]) comprising a computing device according to claim 14 (as noted above in detail for claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Surana et al. (WO 2017/053262 A1) in view of Chang et al. (“Development of a Rutting Prediction Model through Accelerated Pavement testing Using Group Method of Data Handling (GMDH)”, Natural Computation, 2009, citation number 4 on the IDS filed 06/24/2020).
As to claim 3, Surana et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the step of computing the coefficients for said at least one generic polynomial function comprises:
creating an initial population of candidate polynomial functions, each of the candidate polynomial functions being of different order and having inputs comprising some or all of the use parameters; 
computing coefficients to fit the candidate polynomial functions to a stress envelope for a chosen characteristic of structural damage;
computing a score function for each of the candidate polynomial functions, the score function indicating accuracy in mapping inputs of the candidate polynomial function to a true performance envelope: and
recursively using a genetic algorithm to improve the candidate polynomial functions in terms of the score function.
Cheng et al. teaches wherein the step of computing the coefficients for said at least one generic polynomial function comprises: creating an initial population of candidate polynomial functions (page 368, left column,, second paragraph), each of the candidate polynomial functions being of different order and having inputs comprising some or all of the use parameters (page 368, left column, third paragraph); computing coefficients to fit the candidate polynomial functions to a stress envelope for a chosen characteristic of structural damage (section II); computing a score function for each of the candidate polynomial functions, the score function indicating accuracy in mapping inputs of the candidate polynomial function to a true performance envelope (page 368, right column, second paragraph); and recursively using a genetic algorithm to improve the candidate polynomial functions in terms of the score function using a generic polynomial function (page 368, left column, third paragraph-right column first paragraph) which has the benefit of fitting the data to the actual outcomes (page 367, first paragraph of section II) without overtraining (page 368, left column, third paragraph).
It would have been obvious to one skilled in the art before the effective filing date to modify Surana et al. to explicitly have wherein the step of computing the coefficients for said at least one generic polynomial function comprises: creating an initial population of candidate polynomial functions, each of the candidate polynomial functions being of different order and having inputs comprising some or all of the use parameters;  computing coefficients to fit the candidate polynomial functions to a stress envelope for a chosen characteristic of structural damage; computing a score function for each of the candidate polynomial functions, the score function indicating accuracy in mapping inputs of the candidate polynomial function to a true performance envelope; and recursively using a genetic algorithm to improve the candidate polynomial functions in terms of the score function as suggested by Cheng et al. because it allows fitting the data to the actual outcomes (page 367, first paragraph of section II) without overtraining (page 368, left column, third paragraph).
As to claim 4, Surana et al. as modified teaches wherein the output of the genetic algorithm comprises a layer of a Self- Organizing Polynomial Neural Network (page 368, right column, second paragraph).

As to claim 5, Surana et al. as modified teaches wherein the score function also indicates an extent to which a said candidate polynomial function meets a processing power limit and/or a memory limit of a computing device usable to perform the step of using the at least one generic polynomial function to output the estimated fatigue damage value (page 368, right column, second paragraph, where it is considered that the processing power limit or memory limit is a criteria that one skilled in the art would recognize as important for consideration in the pre-specified criteria and that the intended meaning of the score function does not distinguish the claimed invention from the method taught by Surana as modified).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dietrich et al. (US PGPub 2007/0239633 A1) and Klein (WO 2004/059399 A2) teach structural health monitoring systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853